Condon, C. J.
I concur in the decision in M. P. No. 1714 although I am frank to say that the court in my opinion goes to the very limit of liberality in approving so wide a departure from the language of the statute and the express instructions thereunder to the voter.
I dissent from the decision in M. P. No. 1682. In my opinion the court has gone far beyond the limits of liberality in construing the plain, unequivocal language of the statute. I cannot help but feel that by this decision we have opened the door wide for serious trouble if not actual fraud in the manipulation of shut-in votes in the future. In construing the election statutes which the legislature in its wisdom has enacted to protect the purity of the elec*71five process our first consideration ought to Ibe the preservation of the sanctity of the ballot. With due respect to the opinion of my brethren I do not think we do that here.
Sheffield & Harvey, Ray H. Durfee, for petitioner.
James E. Holland, Stephen F. Achille, for respondent.